Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard M. Frankfort on 06 April 2021.
The application has been amended as follows: 
Claims 1-9 and 11-16 have been canceled.

The following is an examiner’s statement of reasons for allowance: 
A. The previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims to recite that the method is one for treating a kidney allograft recipient and to recite a final step of administering an immunosuppressive drug to the kidney allograft recipient. The administering step is considered to integrate the judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>, now incorporated into the MPEP Ninth Edition, revision 10.2019 (revised June 2020) at 
B. The closest prior art of Kottgen (Nature Genetics. 2010. 42(5): 376-384; cited in the IDS) teaches a method of analyzing a biological sample obtained from European subjects to determine the presence of homozygosity for the A allele at rs17319721 in the SHROOM3 gene (see, e.g., Table 2 and p. 5).  Kottgen performed a genome-wide association study and found that the rs17319721 SNP is linked to CKD in the European population studied therein. The prior art of NCBI dbSNP, Submission ss24326022 for rsl7319721 (21 August 2004) teaches a method comprising determining if subjects of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634